On Petition for Rehearing.

Mr. Justice Gabbert
delivered the opinion of the court.
In the petition for rehearing two points are made: (1) That the assignee never treated the bank stock as an asset, or assumed control of it in such way as would make the assets in his hands subject to the payment of the pro rata share of the indebtedness arising by the assessment of the comptroller; and (2) That at' the time of the assignment there was no claim growing out of the ownership of the stock by Eeithmann which could be urged against the estate.
*427' It is true, as stated, that the assignee took no affirmative’ steps by assuming control of the stock which in any manner determined the right of the receiver to have the claim represented by the stock, allowed; but that is not the pivotal question. The real one is simply this: Does not the law., in dependent of any action on the part of the assignee, make this.a provable claim against the estate ? When the assignment was made, Keithmann. under the facts of this case, was liable on this stock to the creditors of the .bank. Ho assessment had been made by the comptroller, but the only effect of this step was to determine the amount of this liability, and to permit an action to be maintained therein.

Petition for Rehearing denied.